Exhibit 10.3

 

[ex10iii_001.jpg] 

December 26, 2015

 

CONFIDENTIAL

 

Ener-Core, Inc.
9400 Toledo Way

Irvine, CA 92618
Attention: Domonic J. Carney, Chief Financial Officer

 

Re: Proposed Equity Offering

 

Dear Mr. Carney:

 

This letter (the “Agreement”) will confirm the basis upon which Ener-Core, Inc.
and/or its successor designation(s) (“Client”) has engaged Northland Securities,
Inc. (together with its affiliates, control persons, officers, directors,
employees and agents, “Northland”) and Lake Street Capital Markets (together
with its affiliates, control persons, officers, directors, employees and agents,
“Lake Street”, and together with Northland, the “Bookrunners”) in connection
with a private placement of securities of Client (the “Securities”). The
Securities are expected to take the form of common stock and may include
warrants. The transaction shall be referred to as the “Offering”. ‘Northland
Capital Markets’ is the trade name for certain capital markets and investment
banking activities of Northland Securities, Inc., member FINRA/SIPC.

 

The sale of Securities in the Offering shall be made by Client pursuant to an
exemption from the registration requirements of the Securities Act of 1933.

 

1.Services to be Rendered. Client hereby appoints the Bookrunners to act as
Client’s agent in connection with the Offering except for sales to Jeneration.
The Bookrunners will use reasonable commercial efforts to offer the Securities,
but there is no commitment by the Bookrunners to purchase or sell any of the
Securities. Client acknowledges that it, and not the Bookrunners, is ultimately
responsible for the successful completion of the Offering. Client acknowledges
and agrees that the Bookrunners will be entitled to provide services pursuant to
this Agreement, in whole or in part, through any current or future affiliate or
co-agent selected by the Bookrunners and references to the Bookrunners shall,
where the context so requires, include reference to any such affiliate or
co-agent.

 

2.Intentionally Omitted.

 

3.Client’s Responsibilities, Representations and Warranties. Client and the
Bookrunners hereby agree to the following:

 

(a)Client represents and warrants that it will, at all times during the term of
this Agreement, comply in all material respects with all rules and regulations
of the U.S. Securities and Exchange Commission (“SEC”), including, but not
limited to, the rules and regulations promulgated pursuant to Regulation FD
(Fair Disclosure) under the Securities Exchange Act of 1934 (“Exchange Act”)
relating to the selective disclosure of material nonpublic information.

 

 

45 South 7th Street, Suite 2000 ▪ Minneapolis, MN 55402

Tel: (612)851-9500 ▪ Fax: (612)851-5987

 





 

Page 2

 

(b)For a period of 90 days from the date of this Agreement, Client will give
notice to the Bookrunners of any instance where Client shall sell, contract to
sell or otherwise dispose of or issue any securities of Client, except for any
securities sold pursuant to agreements entered into in connection with the
Offering, pursuant to previously issued options or warrants (or prior
commitments to issue options or warrants), any agreements providing for
anti-dilution or other stock purchase or share issuance rights in existence on
the date hereof or entered into in connection with the Offering, any employee
benefit or similar plan of Client in existence on the date hereof or duly
adopted hereafter, or any technology license agreement, strategic alliance or
joint venture in existence on the date hereof.

 

(c)The Bookrunners may rely on any representations, warranties, covenants and
opinions made to investors in the Offering as if such representations,
warranties, covenants and opinions were made to the Bookrunners.

 

(d)The Securities will be offered and sold by Client in compliance with the
requirements for the exemption from registration pursuant to Section 5 of the
Securities Act of 1933 and with all other federal, state and foreign securities
laws and regulations. Client will file appropriate notices with the SEC and with
other applicable securities authorities.

 

(e)Directly or through the Presentation (as hereinafter defined) and the
securities purchase agreement (including the related disclosure schedules) to be
entered into with investors in the Offering, Client shall furnish to investors
and the Bookrunners all information material to investors under applicable
securities laws, which information will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated or
necessary to make the statements made not misleading; provided, however, that
any statement included in the Presentation that is deemed modified or superseded
to the extent that a statement in an Exchange Act report that is subsequently
filed modifies or replaces such statement shall not be deemed to constitute a
part of the Presentation. The Bookruners will be relying, without assuming
responsibility for independent verification, on the accuracy and completeness of
all financial and other information that is and will be furnished to investors
by Client.

 

(f)Client has the requisite power and authority to enter into and perform its
obligations under this agreement. The execution and delivery of this agreement
by Client and the consummation by Client of the transactions contemplated
hereby, including, without limitation, the issuance of the Securities, have been
duly authorized by Client’s Board of Directors and no further filing, consent,
or authorization is required by Client, its Board of Directors or its
stockholders. This agreement has been duly executed and delivered by Client, and
constitutes the legal, valid and binding obligations of Client, enforceable
against Client in accordance with its terms, except as such enforceability may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. Any necessary approvals, governmental and private, will be obtained by
Client prior to any closing.

 

(g)All non-GAAP financial information included in the Presentation complies with
the requirements of Item 10 of Regulation S-K under the Securities Act of 1933.
There are no known trends or any known demands, commitments, events or
uncertainties that are required to be disclosed by Items 303(a)(1), (2) and (3)
of Regulation S-K that have not been so disclosed. SingerLewak LLP and Kelly &
Company, which have expressed their opinion with respect to the financial
statements of Client and related schedules included in the Presentation, are (i)
independent registered public accounting firms within the meaning of the
Securities Act of 1933 and the rules and regulations thereunder, and (ii) not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act.

 



 

Page 3

 

(h)Neither Client nor any of its subsidiaries, nor any or their directors,
officers or employees, nor, to Client’s knowledge, any agent, affiliate or
representative of Client or its subsidiaries, is an individual or entity that
is, or is owned or controlled by an individual or entity that is: (1) the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor (2) located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan and Syria).
Neither Client nor any of its subsidiaries will, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity:
(1) to fund or facilitate any activities or business of or with any individual
or entity or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or (2) in any other manner that will
result in a violation of Sanctions by any individual or entity (including any
individual or entity participating in the offering, whether as underwriter,
advisor, investor or otherwise). For the past five years, neither Client nor any
of its subsidiaries has knowingly engaged in, and is not now knowingly engaged
in, any dealings or transactions with any individual or entity, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

 

(i)Any third-party statistical and market-related data included in the
Presentation is based on or derived from sources that Client believes to be
reliable and accurate in all material respects.

 

(j)No forward-looking statement (within the meaning of Section 27A of the
Securities Act of 1933 and Section 21E of the Exchange Act) contained in the
Presentation has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

4.Fees. In consideration for its services hereunder, concurrently with the
closing of the Offering, Client shall pay the Bookrunners in cash a fee equal to
5% of the gross proceeds received from the sale of Securities in the Offering.
Northland and Lake Street will employ gross fixed economics of the Offering on a
60% Northland and 40% Lake Street basis.

 

5.Expenses. In addition to any fees that may be payable to the Bookrunners
hereunder pursuant to the provisions of Section 4, above, and regardless of
whether any Offering is proposed or consummated, Client hereby agrees, from time
to time upon the Bookrunners’ request, to promptly reimburse the Bookrunners for
all reasonable third party expenses arising out of the Offering, including but
not limited to travel and related expenses, the costs of document preparation,
production and distribution such as printing, binding and photocopies,
third-party research and database services, and the reasonable fees and
disbursements of independent counsel retained by the Bookrunners; provided,
however, that no such individual expense (other than legal expenses) shall
exceed $2,500 and the aggregate of all of the expenses shall not exceed $30,000,
without the prior written consent of Client having been obtained.

 

6.Confidentiality; Use of Information. Client acknowledges that this Agreement
and all opinions and advice (whether written or oral) given by the Bookrunners
to Client in connection with the engagement are intended solely for the benefit
and use of Client. Client further acknowledges that neither the terms of this
Agreement nor any of the Bookrunners’ opinions or financial advice will be
disclosed to any third party, without the prior written consent of the
Bookrunners, except as required by law. The Bookrunners agree that any
non-public information relating to Client or any potential investor received by
the Bookrunners from or at the direction of Client will be used by the
Bookrunners solely for the purpose of performing their role and that the
Bookrunners will maintain the confidentiality thereof. Notwithstanding the
foregoing, the Bookrunners may disclose confidential information hereunder (i)
to such of their employees and advisors as the Bookrunners determine have a need
to know and who are bound to hold such information confidential, and (ii) to the
extent necessary to comply with any order or other action of a court or
administrative agency of competent jurisdiction. Client authorizes the
Bookrunners to transmit to the prospective purchasers of the securities Client’s
publicly filed reports filed under the Exchange Act with the SEC since January
1, 2014, with such exhibits and supplements as may from time to time be required
or appropriate (the “Presentation”). Client represents and warrants that the
Presentation does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein or previously made not misleading; provided, however, that
any statement included in the Presentation that is deemed modified or superseded
to the extent that a statement in an Exchange Act report that is subsequently
filed modifies or replaces such statement shall not be deemed to constitute a
part of the Presentation. Client will advise the Bookrunners immediately, in
writing, of the occurrence of any event or any other change known to Client
which results in the Presentation containing an untrue statement of a material
fact or omitting to state a material fact required to be stated therein or
necessary to make the statements therein or previously made not misleading.

 



 

Page 4

 

7.Due Diligence. It is understood that the Bookrunners’ role in the Offering
will be subject to the satisfactory completion of investigation and inquiry into
the affairs of Client as the Bookrunners deem appropriate and necessary under
the circumstances (“Due Diligence”) and the approval of the Bookrunners’
internal committees. The Bookrunners shall have the right, in their sole
discretion, to terminate their involvement in the Offering if the outcome of the
Due Diligence is not to their satisfaction or if approval of their internal
committees is not obtained (“Early Termination”).

 

8.Exclusivity. During the term of this Agreement, Client will not, and will not
permit its representatives, to: (i) contact or solicit institutions,
corporations or other entities as potential purchasers of the Securities; or
(ii) pursue any other placement or offering of the Securities or financing
transaction that would be in lieu of the contemplated Offering. Furthermore,
Client agrees that, during the term of this Agreement, all inquiries, whether
direct or indirect, from prospective investors will be referred to the
Bookrunners and will be deemed to have been contacted by the Bookrunners in
connection with the Offering.

 

9.Term and Termination of Engagement. The term of this Agreement shall extend
from the date hereof until February 1, 2016 and will renew upon the mutual
consent of the parties on a month-to-month basis thereafter or until earlier
termination under this Section 9. The Bookrunners’ engagement hereunder shall
terminate prior to expiration upon the earlier to occur of: (i) Early
Termination; (ii) the closing of the Offering; or (iii) the earlier termination
of this Agreement by either Client or the Bookrunners at any time for any
reason, upon 30 days written notice to the other party. In the event this
Agreement expires or is terminated prior to the closing of the Offering, the
rights and obligations of the parties shall cease except as set forth in Section
6, the following paragraph of Section 9 below and Section 10.

 

Notwithstanding anything to the contrary herein, in the event this Agreement
expires or is terminated or Client terminates its engagement of the Bookrunners
prior to the closing of the Offering, Client will reimburse the Bookrunners only
for their reasonable out-of-pocket accountable expenses actually incurred, as
per Section 5 of this Agreement. The provisions of this Section 9 and of
Sections 3(d), 5, 6, 10, 12, 13, 15 and 18 hereof shall survive such
termination.

 

10.Indemnification; Contribution. In consideration of and as a condition
precedent to the Bookrunners undertaking the engagement contemplated by this
letter, Client agrees to the indemnification provisions and other matters set
forth in Annex I, which is incorporated by reference into this Agreement.

 

11.Announcement of Offering. Client and the Bookrunners acknowledge and agree
that the Bookrunners, the other agents and their counsel may, subsequent to the
closing of an Offering, make public their involvement with Client and utilize
without charge Client’s trademarks and logos in publications, press releases and
marketing materials relating to publicizing their involvement. The other agents
and the Bookrunners’ counsel are third-party beneficiaries of this Section.

 



 

Page 5

 

12.Governing Law; Arbitration. This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota without regard to the
conflicts of law provisions thereof. This agreement contains a predispute
arbitration clause. By signing an arbitration agreement, the parties agree as
follows:

 

●All parties to this agreement are giving up the right to sue each other in
court, including the right to a trial by jury, except as provided by the rules
of the arbitration forum in which a claim is filed.

 

●Arbitration awards are generally final and binding; a party’s ability to have a
court reverse or modify an arbitration award is very limited.

 

●The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

 

●The arbitrators do not have to explain the reason(s) for their award.

 

●The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 

●The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

 

●The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Agreement.

 

Any dispute or controversy arising out of this Agreement or regarding the
interpretation, application, or breach of this Agreement shall be determined by
arbitration conducted in accordance with the rules of the Financial Industry
Regulatory Authority as then in effect. Any arbitration award shall be final and
binding upon Client and the Bookrunners, and judgment on the award may be
entered in any court having jurisdiction. No person shall bring a putative or
certified class action to arbitration, nor seek to enforce any pre-dispute
arbitration agreement against any person who has initiated in court a putative
class action; or who is a member of a putative class who has not opted out of
the class with respect to any claims encompassed by the putative class action
until: (i) the class certification is denied; or (ii) the class is decertified;
or (iii) the customer is excluded from the class by the court. Such forbearance
to enforce an agreement to arbitrate shall not constitute a waiver of any rights
under this Agreement except to the extent stated herein. Subject to Section 14
hereof, each party will bear its own costs and attorneys’ fees, and will share
equally in the fees and expenses of the arbitrator and the arbitration. The
proceedings will be conducted in English. Notwithstanding the foregoing, it is
expressly agreed that either party may seek injunctive relief, at any time, in
an appropriate court of law or equity to enforce its rights hereunder.

 

13.Reliance on Others. Client confirms that it will rely on its own counsel and
accountants for legal and accounting advice.

 

14.Attorneys’ Fees. In the event of any dispute or litigation or other
proceeding between the parties with respect to any provision of this Agreement
or arising from the engagement contemplated under this Agreement, the prevailing
party shall be entitled to recover from the non-prevailing party any and all of
the reasonable fees and disbursements of the prevailing party’s attorney to the
extent that they relate to such dispute, litigation, or other proceeding.

 

15.No Partnership. Client is a sophisticated business enterprise that has
retained the Bookrunners for the limited purposes set forth in this Agreement.
The parties acknowledge and agree that their respective rights and obligations
are contractual in nature. Each party disclaims an intention to impose fiduciary
obligations on the other by virtue of the engagement contemplated by this
Agreement.

 



 

Page 6

 

16.Research Matters. By entering into this Agreement or serving as an agent in
the Offering, the Bookrunners do not provide any promise, either explicitly or
implicitly, of favorable or continued research coverage of Client and Client
hereby acknowledges and agrees that the Bookrunners’ selection as an agent for
the Offering was in no way conditioned, explicitly or implicitly, on the
Bookrunners providing favorable or any research coverage of Client. In
accordance with FINRA Rule 2711(e), the parties acknowledge and agree that the
Bookrunners have not directly or indirectly offered favorable research, a
specific rating or a specific price target, or threatened to change research, a
rating or a price target, to Client or inducement for the receipt of business or
compensation.

 

17.Other Investment Banking Services. Client acknowledges that the Bookrunners
and their affiliates and other agents are securities firms engaged in securities
trading and brokerage activities and providing investment banking and financial
advisory services. In the ordinary course of business, the Bookrunners and their
affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in Client’s debt or equity securities, its affiliates or other
entities that may be involved in the transactions contemplated by this
Agreement. In addition, the Bookrunners and their affiliates may from time to
time perform various investment banking and financial advisory services for
other clients and customers who may have conflicting interests with respect to
Client or the Offering. Client also acknowledges that the Bookrunners and their
affiliates have no obligation to use in connection with this engagement or to
furnish Client, confidential information obtained from other companies.
Furthermore, Client acknowledges that the Bookrunners may have fiduciary or
other relationships whereby the Bookrunners or their affiliates may exercise
voting power over securities of various persons, which securities may from time
to time include securities of Client or others with interests in respect of any
Offering. Client acknowledges that the Bookrunners or such affiliates may
exercise such powers and otherwise perform its functions in connection with such
fiduciary or other relationships without regard to the Bookrunners’ relationship
to Client hereunder.

 

18.Severability. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein will remain in full force and effect and will in no way be
affected, impaired or invalidated.

 

19.Intentionally Omitted.

 

20.Miscellaneous. Nothing in this Agreement is intended to obligate or commit
the Bookrunners to provide any services other than as set forth above. This
Agreement may be executed by electronic or facsimile signature and in
counterparts, each of which shall be deemed an original, but which together
shall be considered a single instrument. This Agreement constitutes the entire
agreement between the parties hereto, and supersedes all prior agreements and
understandings (both written and oral) of the parties hereto with respect to the
subject matter hereof, and cannot be amended or otherwise modified except in
writing executed by the parties hereto. Notwithstanding the foregoing, the
parties acknowledge and agree that certain letter agreement dated June 10, 2015
remains in full force and effect with the termination date extended until
February 28, 2016, which may be extended beyond such date per the terms of such
agreement. Neither party may assign its rights or delegate its obligations
hereunder without the prior written consent of the other party. Client and the
Bookrunners represent and warrant that each has the requisite power and
authority to enter into and carry out the terms and provisions of this Agreement
and that the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound.

 

[Remainder of page left blank intentionally; signature page follows]

 



 

Page 7

 

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the date hereof.

 



  Sincerely,         Northland Securities, Inc.         By: /s/ Shawn D. Messner
    Shawn D. Messner     Head of Energy, Investment Banking         Lake Street
Capital Markets         By: /s/ Thomas C. Cullum Jr.   Name: Thomas C. Cullum
Jr.   Its: CEO

 

Accepted and agreed to as of the date first written above:

This agreement contains an arbitration provision in Section 12.

 



Ener-Core, Inc.         By: /s/ Domonic J. Carney     Domonic J. Carney    
Chief Financial Officer  

 



 

Page 8



 

ANNEX I

 

In the event that Northland Securities, Inc. or any of its affiliates
(collectively, “Northland”), Lake Street Capital Markets or any of its
affiliates (collectively, “Lake Street” and together with Northland, the
“Bookrunners”), the respective shareholders, directors, officers, agents or
employees of Northland or Lake Street, or any other person controlling Northland
or Lake Street (collectively, the “Indemnified Persons”) becomes involved in any
capacity in any action, claim, suit, investigation or proceeding, actual or
threatened, in connection with or as a result of (i) the engagement contemplated
by the letter agreement to which this Annex I is attached (the “engagement”), or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any offering materials, including but not limited to any
registration statement, prospectus and any prospectus supplement used to offer
securities of Client in a transaction subject to the engagement as such
materials may be amended or supplemented (and including but not limited to any
documents deemed to be incorporated therein by reference) (collectively, the
“Offering Materials”), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, Client will
reimburse such Indemnified Person for its reasonable legal and other expenses
(including without limitation the reasonable costs and expenses incurred in
connection with investigating, preparing for and responding to third party
subpoenas or enforcing the engagement) incurred in connection therewith as such
expenses are incurred; provided, however, that with respect to clause (i) above
if it is finally determined by a court or arbitral tribunal in any such action,
claim, suit, investigation or proceeding that any loss, claim, damage or
liability of the Bookrunners or any other Indemnified Person has resulted
primarily and directly from the gross negligence or willful misconduct of the
Bookrunners or any other Indemnified Person, then the Bookrunners will repay
such portion of reimbursed amounts that is attributable to expenses incurred in
relation to the act or omission of the Bookrunners or any other Indemnified
Person which is the subject of such determination. Client will also indemnify
and hold harmless each Indemnified Person from and against any losses, claims,
damages or liabilities (including actions or proceedings in respect thereof)
(collectively, “Losses”) related to or arising out of (i) the engagement, or
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Materials, or any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except, with respect to clause (i) above, to the extent any such Losses are
finally determined by a court or arbitral tribunal to have resulted primarily
and directly from the willful misconduct or gross negligence of the Bookrunners
or any other Indemnified Person.

 

If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless (except by reason of the gross negligence or
willful misconduct of the Bookrunners (as described above), Client and the
Bookrunners shall contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by Client, on the one hand, and by the Bookrunners and/or any other
Indemnified Person, on the other hand, with respect to the engagement or, if
such allocation is determined by a court or arbitral tribunal to be unavailable,
in such proportion as is appropriate to reflect other equitable considerations
such as the relative fault of Client on the one hand and of the Bookrunners
and/or any other Indemnified Person on the other hand; provided, however, that
in no event shall the amounts to be contributed by the Bookrunners exceed the
fees actually received by the Bookrunners in the engagement. Relative benefits
to Client, on the one hand, and the Bookrunners, and/or any other Indemnified
Person, on the other hand, shall be deemed to be in the same proportion as (i)
the total value actually paid or received by Client or its security holders, as
the case may be, pursuant to the transaction(s), whether or not consummated,
contemplated by the engagement, bears to (ii) all fees actually received by the
Bookrunners in the engagement.

 



 

Page 9

 

Client also agrees that neither the Bookrunners nor any other Indemnified Person
shall have any liability to Client or any person asserting claims on behalf or
in right of Client in connection with or as a result of the engagement or any
matter referred to in the engagement, except to the extent that any Losses
incurred by Client are finally determined by a court or arbitral tribunal to
have resulted primarily and directly from the willful misconduct or gross
negligence of the Bookrunners or any other Indemnified Person in performing the
services that are the subject of the engagement.

 

Client’s obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise.

 

The provisions of this Annex I shall apply to the engagement (including related
activities prior to the date hereof) and any modification thereof and shall
remain in full force and effect regardless of the completion or termination of
the engagement. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

In the event Client proposes to engage in any sale, distribution or liquidation
of all or substantially all of its assets, or any merger or consolidation and
Client is not to be the surviving or resulting corporation or entity in such
merger or consolidation, Client will give prompt prior notice thereof to the
Bookrunners and will use commercially reasonable efforts to make proper
provision in a manner reasonably satisfactory to the Bookrunners so that
Client’s obligations hereunder are expressly assumed by the other party or
parties to such transaction.

 

 

 



 

 

 

 

 

 

